Citation Nr: 1202396	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-46 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent rating for prostate cancer status post-hormonal therapy, radiation seed implants and external beam radiation therapy, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active duty in the U.S. Marine Corps from November 1965 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO that reduced the rating for the Veteran's service-connected prostate cancer status post-hormonal therapy, radiation seed implants and external beam radiation therapy from 100 percent to 40 percent under the provisions of 38 C.F.R. § 4.115b including Diagnostic Code 7528.

The appeal is being to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was diagnosed with prostate cancer in October 2005.  The VA examinations reflected that the Veteran underwent Lupron therapy.  The operative report reflected that the Veteran underwent Palladium implant in March 2006.  He had radiation in treatment in May 2006.

The Veteran underwent a VA examination in March 2007 and November 2007.  The March 2007 VA examiner noted, in part, that the Veteran had urgency, weak stream, dribbling, frequency of 1 to 2 hours, nocturia, and an abnormal prostate examination (i.e., enlarged, boggy, flat, and non-tender).

The November 2007 VA examiner noted, in part, that the Veteran underwent a cystoscopy with bladder irrigation which was "questionably positive for prostatic varices" in May 2007.  He was started on 5-alpha reductase inhibitor-finasteride 5 mg orally daily and had an "IVP" in June.  He had mild prostatic enlargement.  The Veteran was scheduled to follow-up with a repeat cystoscopy in January 2008.  

In a January 2008 written statement, the Veteran complained of blood in urine.  He was scheduled for surgery in February 2008.  The Veteran was diagnosed with lesion on the prostatic urethra.

In March 2010, the Veteran stated that he started to urinate blood again after it took a year and half to solve the original bleeding.  He was currently undergoing testing and that his urinary frequency has worsened to every 45 minutes.

His representative asserts that a remand is warranted to obtain these recent records to determine the current level of severity as the Veteran's condition.  (See June 2011 Informal Hearing Presentation).  

The Board finds that a VA examination is indicated to determine the current status of the Veteran's post-treatment prostate cancer, to include whether there has been any recurrence, and to evaluate the severity of any residuals (e.g., voiding dysfunction) that may be present.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Further, the VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where the Veteran has reported a worsening in the disability since his last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Here, the Veteran clearly has a worsening with his condition based on urinary frequency from 1 to 2 hours reduced to every 45 minutes and blood in his urine output.

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran for the purpose of obtaining any VA or non-VA treatment records that may be available relating to evaluation or treatment for postoperative residuals of prostate cancer.  After obtaining any necessary consent from the Veteran, any identified records should be secured and associated with the claims file.

2.  Thereafter, the Veteran should be afforded a VA genitourinary examination for the purpose of determining the current extent of his service-connected postoperative prostate cancer.  Following a review of all of the relevant medical evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether there has been a recurrence of the prostate cancer and, if not, identify the predominant postoperative residuals (i.e., voiding or renal dysfunction).  The examiner must also report all symptoms, signs or functional impairment attributable to the Veteran's prostate cancer or treatment for same.  See 38 C.F.R. § 4.115a.

3.  Thereafter, the RO should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  If further action is required, the RO should undertake it before further adjudication of the claim.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

